Dismissed and Memorandum Opinion filed December 20, 2012.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-12-00826-CV

                       STEVEN BAIRFIELD, Appellant
                                        V.

 SECURITY TRUCKING SERVICES, L.L.C., L & B TRANSPORTATION,
   L.L.C., ONE BEACON INSURANCE GROUP, and CRAIG ROGERS,
                           Appellees

                   On Appeal from the 344th District Court
                         Chambers County, Texas
                      Trial Court Cause No. CV25883

                 MEMORANDUM                      OPINION

      According to information provided to this court, this appeal is from a
summary judgment signed August 28, 2012. Our records do not show that
appellant has established indigence so that he may proceed without the advance
payment of costs or fees. See Tex. R. App. P. 20.1.

      Our records show that appellant has not paid the $175.00 appellate filing fee.
See Tex. R. App. P. 5 (requiring payment of fees in civil cases unless indigent); see
also Order Regarding Fees Charged in Civil Cases in the Supreme Court and the
Courts of Appeals and Before the Judicial Panel on Multidistrict Litigation, Misc.
Docket No. 07-9138 (Tex. Aug. 28, 2007) (listing fees in court of appeals); Tex.
Gov’t Code ' 51.207 (same). On September 20, 2012, this court notified appellant
that the appellate filing fee was past due and that the appeal was subject to
dismissal for nonpayment of the fee. See Tex. R. App. P. 42.3(c). Appellant filed
no response.

      In addition, no clerk’s record has been filed in this appeal. On November 5,
2012, the clerk responsible for preparing the record informed the court that
appellant did not make arrangements to pay for the record. On November 6, 2012,
notification was transmitted to all parties of the court’s intention to dismiss the
appeal for want of prosecution unless, within fifteen days, appellant paid or made
arrangements to pay for the record and provided this court with proof of payment.
See Tex. R. App. P. 37.3(b). Appellant has not provided this court with proof of
payment for the record, and the record has not been filed.

      We order the appeal dismissed.



                                         PER CURIAM


Panel consists of Justices Frost, Boyce, and McCally.




                                            2